DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Species VIII, figures 8 and 8A-8B, claims 1-16 in the reply filed on 07/21/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations “means for…”  in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frappier (Pub. No. US 2012/0167418) in view of LACROIX et al. (Pub. No. US 2017/0095032, herein after LACROIX). 
	With respect to claim 1, Frappier discloses a shoe bottom cleansing apparatus (tongue 100 is releasably connected to toe cap 20, see figure 1), comprising: a base (molded foam body 118, see figure 3) having a first end, a second end (bottom edge and top edge, see figures 2-4), and a base thickness (molded foam body 118 may have different thicknesses); a plurality of cleansing portions (compressed foam section separated by ribs 142, see figure 3) extending from the base, wherein each of the plurality of cleansing portions has a cleansing portion thickness (the tongue cover 120 can be approximately 1 mm to approximately 5 mm thick), wherein the plurality of cleansing portions comprise: a first cleansing portion (compressed foam section closes to the toes which has a square shape, see figure 3) having a first shape; and a second cleansing portion having a second shape (the compressed foam section next to the first compressed foam section having a rectangular shape, see figure 3), wherein the second shape is different than the first shape and complementary to the first shape (the outer side of the first cleansing portions follows the outline of the inner side portion of the second cleansing portion, see figure 1); wherein the base thickness appears to be between about 1 mm and 3mm, and the cleansing portion thickness is between 2mm and 6mm (the tongue cover 120 can be approximately 1 mm to approximately 5 mm thick), thereby forming a groove disposed between the first cleansing portion and the second cleansing portion (plurality of ribs 142 defined therein to provide improved localized support and flexibility, see figure 3); wherein the base and the cleansing portions are constructed of a material having a hardness of Shore D durometer ranging from approximately 40 to approximately 80; and a means for (connector 200 is adapted to pass through (see arrow "A" in FIGS. 7 and 8, a portion of the back liner 114 having been removed to show the underlying structure) and fit in an aperture 202 defined within the toe cap 20 to releasably connect the molded foam body 118 to the toe cap 20, thereby releasably connecting the tongue 100 to the skate boot 12) removably attaching the shoe bottom cleansing apparatus to a top portion of a shoe. Frappier does not appear to disclose a second means for removably attaching the second end of the base (118) to the top portion/upper of the first shoe and for the base and cleansing portion compressible material to have a hardness between Shore 30 and Shore 70 on a Shore A scale.
	With respect to the hardness of the compressible material, Frappier discloses in some embodiments, a foam back liner can have a Shore A durometer of less than about 60, such as between approximately 40 and approximately 60. In the embodiment shown in FIGS. 1, 2 and 3, the base/molded foam body 118 has a Shore D durometer of approximately 60. However, it is contemplated that the molded foam body 118 may have a Shore D durometer ranging from approximately 40 to approximately 80, more preferably from approximately 55 to approximately 65. It is also contemplated that the molded foam body 118 may have various portions each of which may have a different thickness, density, and/or hardness so as to be adapted to a user’s specific needs. In some instances, layers of the molded foam body 118 are

progressively less hard and/or less dense from the outermost layer to the innermost layer. LACROIX discloses a protective pad 26 that can have a Shore "A" hardness between 30 and 60. The protective/shock absorbing pad 26 may have a greater compliance than the rigid material, and may therefore reduce energy transferred to the foot, ankle, knee, and hip and back of the wearer upon impact against the item of footwear 10. Therefore, it would have been obvious to one of ordinary skill in the art to make the flexible tongue 100 Of Frappier from a material with a hardness between Shore 30 and 70 as taught by LACROIX to have more compliance and since the base/molded foam body 118 may have various portions each of which may have a different thickness, density, and/or hardness so as to be adapted to a user’s specific needs. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	With respect to claim 9, the combination of Frappier/LACROIX discloses a shoe bottom cleansing apparatus (120, see figure 3), comprising: a base (118) having a first end, a second end, and a base thickness (see figure 3); a plurality of cleansing portions (compressed foam sections between ribs 142, see figure 3) extending from the base, wherein the cleansing portions have a cleansing portion thickness, wherein the cleansing portions comprise: three rectangular-shaped cleansing portions, wherein the base thickness is between about 1 mm and 3mm, and the cleansing portion thickness is between 2mm and 6mm, thereby forming a plurality of grooves (ribs 142) disposed between the two rectangular- shaped cleansing portions and the three rectangular-shaped cleansing portions; wherein the base and the cleansing portions are constructed of a material having a hardness between Shore 30 and Shore 70 on a Shore A scale; and a means (connectors) for removably attaching the shoe bottom cleansing apparatus to a top portion of a shoe. The combination of Frappier/LACROIX does not appear to disclose three hexagonal-shaped cleansing portions comprising a first tapered shaped area, a second tapered shaped area and a generally rectangularly- shaped area disposed between the first tapered shaped area and the second tapered shaped area, wherein the generally rectangularly- shaped area has two parallel sides extending between the first tapered shaped area and the second tapered shaped area; and two dumbbell-shaped cleansing portions separating each of the three hexagonal-shaped cleansing portions, wherein each of the two dumbbell-shaped cleansing portions comprises a first area, a second area and a bar connecting the first area and the second area, wherein the bar has two parallel sides extending between the first area and the second area, wherein the first areas of the three hexagonal-shaped cleansing portions complement the first tapered shaped areas of the two dumbbell-shaped cleansing portions, and the second areas of the three hexagonal-shaped cleansing portions complement the second tapered shaped areas of the two dumbbell-shaped cleansing portions. It would have been obvious to one of ordinary skill in the art to modify the shape of the cleansing portions as claimed, since such a modification would have involved a mere change in the size and shape of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	With respect to claims 2 & 10, Frappier discloses apertures 210, 212 defined within a connector 200 that are aligned with apertures 214, 216 defined within the molded foam body 118 to allow a portion of the lace 34 (represented by broken lines in FIG. 13) to pass through the connector 200 and molded foam body 118 to more tightly secure the molded foam body 118 to the toe cap 20. It would have been obvious to one of ordinary skill in the art to provide means (connectors and apertures) to the base/188 of Frappier/LACROIX to attach the first and second ends of the base to separate portions of a lace of a shoe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. It would have been obvious to one of ordinary skill in the art to also add apertures on the top edge of the base/molded foam body 118, similar to apertures (214; 216) on the bottom edge of the base/molded foam body 118, so that the top of the molded foam body 118 can better be held in place against the foot/leg of the user.
	With respect to claims 3-8 and 11-16,  Frappier discloses that any suitable fastener or connecting means, including one or more snap fasteners, one or more hook and loop fasteners, one or more zip or slide fasteners, one or more rivets, one or more bolt and nut assemblies, and the like, or a combination of those fasteners or connecting means and be used. It would have been obvious to one of ordinary skill in the art to select a zipper, hook and loop fasteners, magnets, elastic bind, buckle and snap closures or any other art recognized equivalent for the attachment means of Frappier/LACROIX, since Frappier discloses a variety of different attachment means can be used.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,779,706. Although the claims at issue are not identical, they are not patentably distinct from each other because since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See MPEP § 804.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,337,584. Although the claims at issue are not identical, they are not patentably distinct from each other because since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See MPEP § 804.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/751,107. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matter claimed in the instant application is fully disclosed in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
08/02/2022